DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 07/31/2019 has been entered.
Claims 3, 9, 12-13, 16 and 21-22 have been cancelled.
Claims 2, 11 and 20 have been amended.
Claims 1-2, 4-8, 10-11, 14-15, 17-20 and 23-27 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 10-11, 14, 17, 19-20, 23 and 25-26  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maor et al (“Maor” hereinafter, U.S. Publication No. 2008/0131902 A1).
As per claim 1, Maor discloses a computer-implemented method of providing a skincare product recommendation for a subject (abstract: methods for providing skin care based on individual biomarker profile), the method comprising: obtaining, by a computing device (paragraph [0034]: computer-based decision support system, DSS), protein biomarker concentration information (paragraphs [0017]-[0018] & [0023]-[0024]: an individual biomarker profile is obtained through the individual’s skin sample); determining, by the computing device, at least one skin trend based on the protein biomarker concentration information (paragraph [0019] & [0024]: the individual biomarkers are analyzed to determine a wide range of skin conditions); determining, by the computing device, at least one skincare product associated with the at least one skin trend (paragraph [0020] & [0025]-[0026]: a personalized skin-care product is produced based on the individual skin conditions); and presenting, by the computing device, a recommendation of the at least one skincare product via a display (as explained above, the system is a computer-based system, which inherently includes a display for outputting the personalized skin-care product).
As per claim 2, Maor discloses wherein determining the at least one skincare product includes providing the at least one skin trend and information associated with the subject to a recommender engine that uses at least one of a collaborative filter, a content-based filter, and a hybrid filter to generate recommendations (the treatment is created based on: paragraph [0015]: “a wide range of parameters”; and paragraph [0069]: “The evaluation is mainly provided by comparing transcriptional patterns of treated versus untreated portions of epidermis, or by comparing data from a later skin specimen with those from early ones. Additionally or alternatively, analysis is made of protein markers of ageing, and of age-related enzyme activities in epidermal samples from treated versus untreated skin portions, or from young versus old skin portions”, which may be the claimed “content-based filter” or a “hybrid filter”).
As per claim 4, Maor discloses receiving feedback about the at least one skincare product; and updating the recommender engine using the feedback (paragraph [0069]: “evaluate the effect of topical applications of various products … by comparing data from a later skin specimen with those from early ones”, which teaches the feedback of various skincare products).
As per claim 5, Maor discloses receiving one or more questionnaire responses; wherein the determination of at least one skin trend is further based on the one or more questionnaire responses (paragraph [0022]: “an exhaustive questionnaire aimed to determine all useful knowledge relevant to a patient's particular skin condition, usual dermatological treatment, cosmetic regular skin care, general health status, medical antecedents and heredity, life habits, etc. . . . is completed by the patient and/or medical practitioner”).
As per claim 7, Maor discloses wherein obtaining the protein biomarker concentration information includes receiving the protein biomarker information from an immunoassay analyzer device (paragraph [0043]: a device is used to analyze radioimmuoassay in serum samples to obtain protein biomarker).
As per claim 8, Maor discloses wherein the at least one skin trend includes development of at least one of shiny skin, rough skin, uneven skin tone, eye wrinkles, photo- aging, loss of elasticity, and dilated pores (paragraph [0053]: “skin topological roughness”).
As per claim 10, see explanation in claim 1, as explained above, Maor’s system is a computer-based system, which inherently includes the claimed circuitry.
As per claim 11, see explanation in claims 2 and 4.
As per claim 14, see explanation in claim 5.
As per claim 17, see explanation in claim 8.
As per claim 19, see explanation in claim 1, as explained above, Maor’s system can be the claimed “computing device”.
As per claim 20, see explanation in claims 2 and 4.
As per claim 23, see explanation in claim 5.
As per claim 25, see explanation in claim 7.
As per claim 26, see explanation in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maor in view of Zhuang et al (U.S. Publication No. 2019/0369119 A1).
As per claim 6, Maor teaches a system for provide skincare treatment based on biomarkers. However, Maor does not explicitly teaches biomarker concentration of at least one of an FLG2 biomarker, a TG3 biomarker, an IDE biomarker, an LCN1 biomarker and a YKL40 biomarker. Zhuang teaches a method of determining the aging of skin or skin disorders or conditions by measuring and evaluating levels of skin-associated biomarker proteins in a subject's skin sample. Zhuang at paragraph [0022] teaches determining a degree of skin aging based on a subset of skin-associated biomarkers, which at least include an IDE biomarker.
Maor and Zhuang are combinable because they are from the same field of endeavor, ie. analyzing skin condition based on biomarkers.
At the time of the invention, it would have obvious to a person of ordinary skill in the art to modify Maor in light of Zhuang’s teaching of analyzing an IDE biomarker. One would be motivated to do so because it would allow Maor to recommend a better skincare treatment by analyzing more biomarkers, such as the IDE biomarker.
Claims 15 and 24 are rejected for the similar reasons of claim 6.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maor in view of Goel (U.S. Publication No. 2016/0016171 A1).
As per claim 18, Maor teaches a computer-based system for providing skincare treatment based on biomarkers obtained from skin samples. However Maor does not explicitly teach the computer-based system is a smartphone or tablet.
Goel teaches systems for mobile device analysis of nucleic acids and proteins. Goel at paragraph [0082] explicitly teaches “a computer may be embodied in any of a number of forms, such as a laptop computer, a tablet computer, or a computer embedded in a device not generally regarded as a computer but with suitable processing capabilities, including a Personal Digital Assistant (PDA), a smart phone or any other suitable portable or mobile electronic device”.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Maor in light of Goel’s teaching to use a smartphone/tablet as a computer system. One would be motivated to do so because of the advantage of mobility that a smartphone/tablet provides.
As per claim 27, see explanation in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667